Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 8 objected to because of the following informalities:  
On line 7, the sentence is ended by a semicolon and a new line is created.  A colon or comma, would be more clear given the “if, then” nature of the statement.  Additionally, a line break after the semicolon on line 6 might help with clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “routing device”, “a second travel time matrix forming module”, “a third travel time matrix forming module”, “a travel route generating module”, “a travel route selecting module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally, the application and claims describe the use of matrices when it comes to organizing and forming data.  The format that the data is represented in is not as important as the data itself.  As such, any method or device that makes use of the type of data that the claims are manipulating for calculations in the same way as the claim will meet the claim limitations.  For example, if in prior art the same data as is claimed below is represented in table, list, or other database form, there is no discernable difference between that data, and the same data in matrix form.  For purposes of thoroughness, obviousness rejections have still been provided for the use of storing data in matrices.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the first travel time matrix" and “the second travel time matrix” in lines 6 and 24.  There is insufficient antecedent basis for this limitation in the claim.  While plural matrices have been established, a specific matrix for each category has not been established.
Claim 3 recites the limitation “the road traffic condition” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the road traffic condition” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the first travel time matrix" and “the second travel time matrix” in lines 6 and 24.  There is insufficient antecedent basis for this limitation in the claim.  While plural matrices have been established, a specific matrix for each category has not been established.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Pub 2017/0059331 A1), hereafter known Ni, in view of Burr et al (EP Pub 1,918,895 A2) hereafter known as Burr.

For Claim 1, Ni teaches A routing method for routing a vehicle in a route including a plurality of sites, the routing method comprising:  ([0023])
5a second travel time data forming step of: calculating a representative travel time by using a first set of data, and forming a second set of data by using the representative travel time as element thereof, wherein each element of the first set of data indicates the travel time of the vehicle between two specified sites for a 10specified time interval in a time period, the representative travel time represents the travel time of the vehicle between all the sites in each of the specified time intervals within one day, (Figure 3, [0045]  Historical data is collected and used to create time intervals between stops on the line for each time interval of the day) the second set of data correspond to the specified time intervals within one day respectively, the time period is longer than one day; ([0038], it is taught that the interval data can be predefined for both weekdays or week end.  As such, the data that shows distances between stops can be selectively made to account for time periods longer than a day)
a third travel time data forming step of: performing a pre-process calculation on the elements at the same position in the second travel time data, and forming one third travel time set of data with values from the pre-process calculation, wherein the pre-process calculation comprises at 20least one of a minimum value calculation, a maximum value calculation, an median value calculation, and an average value calculation; ([0039], [0048], average travel time between points is found)
a travel route generating step of generating a travel route corresponding to the pre-process based on the third travel time data set; and ([0071], a route optimizer module is ran using the mean travel time calculation)
a travel route selecting step of: calculating a travel time for the travel 25route generated in the travel route generating step based on the second travel time data set, and selecting the travel route with the shortest travel time for routing the vehicle.  ([0071], the route chosen can be the one with the least expected travel time.  This step is later on in the process than the data selection for weekday/weekend so it utilized the information from the “second travel time matrix”.)
Ni does not teach the use of Matrices
and M and N are both natural numbers, and  15M>N
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.
It would be obvious to one of ordinary skill in the art prior to the effective filing date that M and N are both natural numbers, and  15M>N.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, when counting the number of subsets of data, you would finish with a whole number unless you set a definition for halves, quarters, etc.  Even then, an argument could be made that a table or matrix with half data is an entire table or matrix.  Therefore, it is obvious when creating tables or matrices for data, an amount equal to a natural number be made.  Additionally, if you are dividing data into a format (Matrices, tables, etc) for sorting, and you then select a subsection of those data sets you have created (such as those relating to weekdays, and leaving weekends behind) you would have less data sets than the whole.  Therefore, it is obvious that M>N.

For Claim 2, modified Ni teaches The routing method according to claim 1, further comprising: 
a first travel time data forming step of: before the second travel time data set forming step, obtaining the travel time of the vehicle between all the sites in each of the specified time intervals in the time period, and forming 5the M first travel time data set corresponding to the specified time intervals in the time period respectively by using the obtained travel time as element thereof.  (Figure 3, [0045]  Historical data is collected and used to create time intervals between stops on the line for each time interval of the day)
Ni does not teach the use of Matrices
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.

For Claim 3, modified Ni teaches The routing method according to claim 1, 
10wherein the second travel time data set forming step includes selecting, from the  first travel time data set, first travel time data for a duration in which the road traffic condition is close to the day of the vehicle travel, and includes forming the second travel time data set with only the selected first travel time data, and  ([0038], it is taught that the interval data can be predefined for both weekday or week end.  As such, the data that shows distances between stops can be selectively made to account for time periods longer than a day)
15wherein the duration is no longer than the time period and no shorter than one day, ([0038], it is taught that the interval data can be predefined for both weekdays or week end.  A collection of weekdays, and weekends are both longer than one day.  The duration of the data would have to be less than the time period since the time period is in Ni’s case, all of the time that data has been collected for).
Ni does not teach the use of matrices or
 P is a natural number, and M=>P=>N.  
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that  P is a natural number, and M=>P=>N.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, when counting the number of subsets of data, you would finish with a whole number unless you set a definition for halves, quarters, etc.  Even then, an argument could be made that a table or matrix with half data is an entire table or matrix.  Therefore, it is obvious when creating tables or matrices for data, an amount equal to a natural number be made.  Additionally, if you are dividing data into a format (Matrices, tables, etc) for sorting, and you then select a subsection of those data sets you have created (such as those relating to weekdays, and leaving weekends behind) you would have less data sets than the whole.  Therefore, it is obvious that M=>P=>N as they are subsets in that order.

For Claim 4, modified Ni teaches The routing method according to claim 1, 
wherein the second travel time data set forming step includes selecting 20 first travel time data for one day in which the road traffic condition is close to the day of the vehicle travel as the second travel time data.  ([0038], it is taught that the interval data can be predefined for both weekday or week end.  As such, the data that shows distances between stops can be selectively made to account for time periods longer than a day.  Road traffic condition is the primary reason travel times differ between weekdays and weekends.  As such, Ni’s teaching of selecting data for the weekday or weekend meets the claim limitation.  Additionally, in Table 1 (Page 21) and [0086], Ni suggests that traffic congestion is the reason times differ during certain days.)
Ni does not teach the use of Matrices
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.

For Claim 9, modified Ni teaches A routing device for routing a vehicle in a route including a plurality of sites, the routing device comprising:  ([0023])
10a second travel time data forming module for: calculating a representative travel time by using first travel time data sets, and forming second travel time data sets by using the representative travel time as element thereof, wherein each element of the first travel time data indicates the travel time of the vehicle between two specified sites for a 15specified time interval in a time period, the representative travel time represents the travel time of the vehicle between all the sites in each of the specified time intervals within one day, (Figure 3, [0045]  Historical data is collected and used to create time intervals between stops on the line for each time interval of the day, [0031] shows the module is a processor) the  second travel time data sets correspond to the specified time intervals within one day respectively, the time period is longer than one day ([0038], it is taught that the interval data can be predefined for both weekdays or week end.  As such, the data that shows distances between stops can be selectively made to account for time periods longer than a day)
a third travel time data set forming module for: performing a pre- process calculation on the elements at the same position in all the second travel time data sets, and forming one third travel time data set with values from the pre-process calculation, wherein the pre-process calculation 25comprises at least one of a minimum value calculation, a maximum value calculation, an median value calculation, and an average value calculation; ([0039], [0048], average travel time between points is found.  [0031] shows the module is a processor)
a travel route generating module for generating a travel route corresponding to the pre-process based on the third travel time data set; and  ([0071], a route optimizer module is ran using the mean travel time calculation.  [0031] shows the module is a processor)
24a travel route selecting module for: calculating a travel time for the travel route generated in the travel route generating module based on the second travel time data set, and selecting the travel route with the shortest travel time for routing the vehicle. ([0071], the route chosen can be the one with the least expected travel time.  This step is later on in the process than the data selection for weekday/weekend so it utilized the information from the “second travel time matrix”.  [0031] shows the module is a processor)
	Ni does not teach the use of matrices and
M and N are both natural numbers, and  20M>N;
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.
It would be obvious to one of ordinary skill in the art prior to the effective filing date that M and N are both natural numbers, and  15M>N.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, when counting the number of subsets of data, you would wind up with a whole number unless you set a definition for halves, quarters, etc.  Even then, an argument could be made that a table or matrix with half data is an entire table or matrix.  Therefore, it is obvious when creating tables or matrices for data, an amount equal to a natural number be made.  Additionally, if you are dividing data into a format (Matrices, tables, etc) for sorting, and you then select a subsection of those data sets you have created (such as those relating to weekdays, and leaving weekends behind) you would have less data sets than the whole.  Therefore, it is obvious that M>N.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ni in light of Burr in light of Schlesinger et al (US Pub 2017/0328725 A1) hereafter known as Schlesinger.
For Claim 5, modified Ni teaches The routing method according to claim 1, 
wherein the third travel time data forming step includes performing 25 the average value calculation for the elements at the same position in all the second travel time data sets respectively, ([0048])
wherein the travel route generating step includes generating a set of 22travel routes corresponding to the average value calculation respectively based on the third travel time data set, and ([0044-0048])
wherein the travel route selecting step includes calculating the travel 5time for the set of travel routes generated in the travel route generating step, and includes selecting the travel route with the shortest travel time for routing the vehicle.  ([0071], a route optimizer module is ran using the mean travel time calculation. The route chosen can be the one with the least expected travel time.  This step is later on in the process than the data selection for weekday/weekend so it utilized the information from the “second travel time matrix”.)
Ni does not teach the use of matrices and
wherein the third travel time data forming step includes performing 25the minimum value calculation, the maximum value calculation and the median value calculation and
wherein the travel route generating step includes generating a set of 22travel routes corresponding to the minimum value calculation, the maximum value calculation, the median value calculation.
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.
Schlesinger, however, does teach choosing from an average, median, minimum, and maximum values for route subscores in order to calculate scores for routes, and choose a route. ([0063], [0088-0090].
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Schlesinger’s use of using average, median, minimum and maximum values for a changing value over time to calculate route times and select a route from that subsection because it would give you a series of scores that represent worse case scenarios, best case scenarios, average scenarios, and median scenarios.  These values could be very useful when there is a time limit that would be harmful to go over, or you are just trying to find the best average route.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Burr in view of Mason et al (US Pub 2015/0338226 A1), hereafter known as Mason.

For Claim 6, modified Ni teaches The routing method according to claim 1, 
10wherein the travel route generating step comprises a transit time cost calculating step of: with the third travel time data set, calculating the transit time cost for two different routes to a destination. ([0071-0072])
Ni does not teach the use of matrices, 
And the transit time cost being C(i, j) from a parking lot to each pair of distribution sites (i, j) according to the following equation: and 
C(i, j) = R(0, i) + R(0, j) –R(i, j)  
15wherein 0 represents the parking lot, i and j represent the distribution sites, and R(0, i), R(0, j) and R(i, j) are elements in the third travel time matrix.  
Burr, however, does teach the use of storing time between destinations on Matrices ([0044])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Burr’s use of storing time between destination on Matrices to store Ni’s information (time between destinations) on matrices because, storing data on matrices allows programs to access the data quickly, use the data in complex calculations, and data has commonly been stored in matrices, often times as a default, for decades.
Mason, however, teaches traveling between parking lots and distribution sites. ([0086], [0093])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Ni’s routing method with Mason’s choice of destinations because when delivering packages, a parking lot could serve as a good place for pickup or dropoff with other vehicles, and distribution centers would be a good place to collect or drop off items for more distribution.
However, it would be obvious that to use the equation C(i, j) according to the following equation: and 
C(i, j) = R(0, i) + R(0, j) –R(i, j)  
15wherein 0 represents the parking lot, i and j represent the distribution sites, and R(0, i), R(0, j) and R(i, j) are elements in the third travel time matrix.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the equation essentially compares the time of going from one point to another versus going from a point to the central parking lot and then to the next point.  It is essentially comparing the time of two possible routes, which Ni does teach.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this equation with Ni’s method of comparing different routes between locations because this equation is a very straight forward time comparison.  

For Claim 7, modified Ni teaches The routing method according to claim 6, 
Modified Ni does not teach 20wherein the travel route generating step further comprises a descending ordering step of: arranging all of the C(i, j) values calculated in the transit time cost calculating step in descending order.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the travel route generating step further comprises a descending ordering step of: arranging all of the C(i, j) values calculated in the transit time cost calculating step in descending order.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the value of C(i, j) represents how costly it is, time wise, to return to the central parking lot during a route between two points.  If the value is high, then the time lost returning to the central parking center is high.  If the value is low, there is little cost in returning to the center.  It would be obvious to one of ordinary skill in the art to have a method return to the center at the most opportune times (when the cost of returning is lowest), therefore it would be obvious to sort the C(i, j) values in descending order.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vorlander et al (US Pub 2009/0276150 A1) relates to calculating routes with time of day in mind, along with average, minimum, and maximum values being used.  Kim et al (US Pub 2002/0059025 A1) relates to the use of nodes and matrices in pathfinding.  Zheng et al (US Pub 2011/0208429 A1) relates to the use of time of day and traffic conditions for pathfinding.  Baselau et al (US Pub 2013/0294702 A1) relates to combining and merging paths and locations for routing.  Reso et al (US Pub 2014/0188389 A1) relates to combining and merging paths for routing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./ Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664